DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0012141 A1 to Chehreghani et al. (hereinafter Chehreghani) in view of U.S. Patent Application Publication No. 2018/0113914 to Mehedy et al. (hereinafter Mehedy).
	With regards to claim 1, Chehreghani discloses:
1. 	A method for trip classification (see, Fig. 1, and detailed description, including, generating a trip prediction by leveraging trip histories from different users, para. 0016), comprising: 
 	receiving a trip record comprising a location related to a trip (see, Fig. 1, and detailed description, including, as just one nonlimiting example, the origin and destination information and the date and time that the trip was taken, para. 0016); and 
predicting a classification for the trip based on: 
 	the location related to the trip (see, Fig. 8, and detailed description, including, three example trips are shown where the stops locations are mapped from Spherical coordinates into Cartesian coordinates, para. 0059); 
 	[a hot spot comprising a region that encompasses one or more locations from historical trip records]; and 
 	a historical classification associated with the historical trip records (see, Fig. 2B, and detailed description, including, the user's trip history are used for estimating a user trip for the future date. (See, FIG. 2B). To perform the prediction, the system computes a representative trip. In other words, each of the user's and determined neighbor's datasets include multiple trips (eight (8) in the illustrative sample Table 1) para. 0036).
	With regards to claim 1, Chehreghani fails to explicitly disclose:
	a hot spot comprising a region that encompasses one or more locations from historical trip records.
	Mehedy discloses: a hot spot comprising a region that encompasses one or more locations from historical trip records (see, Fig. 7A-7B, and detailed description, including, point A 730 may be Bob's home, and point B 740 may be his friend Carol's home in a nearby suburb. As shown in this example, current route 720 does not directly pass through “hot spot” regions indicated as being relevant based on Bob's social network activity, such as pins 712 and 714, para. 0095).
 	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Chehreghani and Mehedy before her, to combine the features a hot spot location feature from a mapping or other social media confluence of events, with the system of Chehreghani to provide an easy way to distinguish a common point or points of analysis, in the fields of Machine Learning and Artificial Intelligence. 

	With regards to claim 2, Chehreghani discloses:
2. 	The method of Claim 1, wherein each historical trip record of the historical trip records comprises one or more of: 
 	a historical origin location (see, Background,  The user's trips at the designated time can be sparse, or there can be numerous trips taken at that time where the origins and/or destinations fluctuate, para. 0002); or 
 	a historical destination location.

	With regards to claim 3, Chehreghani fails to explicitly disclose:
3. 	The method of Claim 1, wherein the hot spot comprises a dynamic region. 
	Mehedy discloses: the hot spot comprises a dynamic region (see, Fig. 7B, and detailed description, including, an exemplary map 700B illustrating the generation of a personalized route. In this exemplary embodiment, for the sake of clarity, map 700B is shown layered on heat map visualization 700A. Map 700B includes current route 720 depicting a route currently being followed by Bob to travel from point 730 to point 740. For example, point A 730 may be Bob's home, and point B 740 may be his friend Carol's home in a nearby suburb, para. 0095).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Chehreghani and Mehedy before her, to combine the features a hot spot location feature from a mapping or other social media confluence of events, with the system of Chehreghani to provide an easy way to distinguish a common point or points of analysis, in the fields of Machine Learning and Artificial Intelligence. 

	With regards to claim 4, Chehreghani discloses:
4.	 The method of Claim 1, wherein the location related to the trip comprises: 
 	an origin location a historical origin location (see, Background,  The user's trips at the designated time can be sparse, or there can be numerous trips taken at that time where the origins and/or destinations fluctuate, para. 0002); or 
 	a destination location.

	With regards to claim 5, Chehreghani fails to explicitly disclose:
5. 	The method of Claim 1, wherein predicting the classification for the trip comprises determining that the location related to the trip falls within the hot spot.
	Mehedy discloses: predicting the classification for the trip comprises determining that the location related to the trip falls within the hot spot (see, Fig. 7B, and detailed description, including, an exemplary map 700B illustrating the generation of a personalized route. In this exemplary embodiment, for the sake of clarity, map 700B is shown layered on heat map visualization 700A. Map 700B includes current route 720 depicting a route currently being followed by Bob to travel from point 730 to point 740. For example, point A 730 may be Bob's home, and point B 740 may be his friend Carol's home in a nearby suburb, para. 0095, the current route is shown in terms of the relationship to the hot spots on the heat map).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Chehreghani and Mehedy before her, to combine the features a hot spot location feature from a mapping or other social media confluence of events, with the system of Chehreghani to provide an easy way to distinguish a common point or points of analysis, in the fields of Machine Learning and Artificial Intelligence. 

 	With regards to claim 6, Chehreghani discloses:
6. 	The method of Claim 1, wherein predicting the classification for the trip is further based on personal user data associated with a user (see, Fig. 7B, and detailed description, including, Bob, who may have previously registered with the cloud-based incentive server 104 to received personalized routing via one or more devices (e.g., a smartphone), may receive a notification from a cloud-based incentive server about the existence of a personalized route based on the well-being profile for Bob, para. 0096).

	With regards to claim 8, Chehreghani discloses:
8. 	The method of Claim 1, further comprising providing the classification to a user (see, Table 1, for example, and detailed description, including, The illustrative trip is that taken in a one-hour time segment, but the time segment can include every half hour, quarter hour, tenth hour, and so on. Each trip is represented by the origin and destination coordinate information in a cell associated with the time point. This table including the cells is for illustrative purposes only. The system aims to predict, for example, the future trip behavior for an upcoming Friday, July 8, which can be similar behavior, para. 0030).

	With regards to claim 9, Chehreghani fails to explicitly disclose:
9. 	The method of Claim 8, further comprising: 
 	receiving feedback from the user about the classification; and 
 	predicting one or more classifications of subsequent trip records based in part on the feedback.
	Mehedy discloses:
	receiving feedback from the user about the classification (see, detailed description, including,  Feedback information may be explicit, such as the user giving a numerical or other type of rating (star rating, like/dislike) to particular incentives, para. 0072); and 
 	predicting one or more classifications of subsequent trip records based in part on the feedback (see, detailed description, including, to request information about how the incentives affect a particular personalized route, to provide feedback on the incentives provided in one or more incentivized personalized routes, etc. Such information may be fed back to the cloud-based incentive server 104 over one or more wireless networks, possibly utilizing device APIs 118, para. 0071).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Chehreghani and Mehedy before her, to combine feedback, and the process of predicting future activities in light of the feedback for used trip information from a mapping or other social media confluence of events, with the system of Chehreghani to provide an easy way to distinguish a common point or points of analysis, in the fields of Machine Learning and Artificial Intelligence. 

	With regards to claim 10, Chehreghani discloses:
10. 	The method of Claim 1, wherein predicting the classification for the trip is based on: 
one or more historical trip records of a user associated with the trip record (see, Table 1, for example, and detailed description, including, The illustrative trip is that taken in a one-hour time segment, but the time segment can include every half hour, quarter hour, tenth hour, and so on, para. 0030); and 
one or more additional historical trip records of one or more users other than the user (see, Table 1, for example, and detailed description, including, “neighbor” record, a neighboring entity <u′,t′> are divided into training and validation datasets, where each set contains a fraction of the trips for each entity, para. 0030).

	With regards to claim 11, Chehreghani discloses:
11. 	A method for trip classification, comprising: 
 	receiving, from a user, a trip record comprising a plurality of trip attributes related to a trip (see, Fig. 1, and detailed description, including, generating a trip prediction by leveraging trip histories from different users, para. 0016); and 
 	predicting a classification for the trip based on: 
 		the plurality of trip attributes related to the trip (see, Fig. 8, and detailed description, including, three example trips are shown where the stops locations are mapped from Spherical coordinates into Cartesian coordinates, para. 0059); 
 		historical trip attributes of historical trip records (see, Fig. 8, and detailed description, including, three example trips are shown where the stops locations are mapped from Spherical coordinates into Cartesian coordinates, para. 0059); 
 		[a hot spot comprising a region that encompasses one or more locations from the historical trip records]; and 
 		a historical classification associated with the historical trip records(see, Fig. 2B, and detailed description, including, the user's trip history are used for estimating a user trip for the future date. (See, FIG. 2B). To perform the prediction, the system computes a representative trip. In other words, each of the user's and determined neighbor's datasets include multiple trips (eight (8) in the illustrative sample Table 1) para. 0036).
	With regards to claim 1, Chehreghani fails to explicitly disclose:
	a hot spot comprising a region that encompasses one or more locations from the historical trip records.
	Mehedy discloses: a hot spot comprising a region that encompasses one or more locations from the historical trip records (see, (see, Fig. 7A-7B, and detailed description, including, point A 730 may be Bob's home, and point B 740 may be his friend Carol's home in a nearby suburb. As shown in this example, current route 720 does not directly pass through “hot spot” regions indicated as being relevant based on Bob's social network activity, such as pins 712 and 714, para. 0095).
 	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Chehreghani and Mehedy before her, to combine the features a hot spot location feature from a mapping or other social media confluence of events, with the system of Chehreghani to provide an easy way to distinguish a common point or points of analysis, in the fields of Machine Learning and Artificial Intelligence. 

 	With regards to claim 12, Chehreghani discloses:
12. 	The method of Claim 11, wherein the plurality of trip attributes comprises: 
 	an origin location (see, detailed description, including, Origin O, para. 0029)); 
 	an origin time stamp (see, detailed description, including, 9:00am on Fridays, para. 0030); 
 	a destination location (see, detailed description, including, Destination D, para. 0029); and 
 	a destination time stamp (see, detailed description, including, 10:00am on Fridays, para. 0030).

	With regards to claim 13, Chehreghani fails to explicitly disclose:
13. 	The method of Claim 12, wherein predicting the classification for the trip comprises determining that one or more of the origin location or the destination location falls within the hot spot.
	Mehedy discloses: predicting the classification for the trip comprises determining that one or more of the origin location or the destination location falls within the hot spot (see, Fig. 7B, and detailed description, including, an exemplary map 700B illustrating the generation of a personalized route. In this exemplary embodiment, for the sake of clarity, map 700B is shown layered on heat map visualization 700A. Map 700B includes current route 720 depicting a route currently being followed by Bob to travel from point 730 to point 740. For example, point A 730 may be Bob's home, and point B 740 may be his friend Carol's home in a nearby suburb, para. 0095, the current route is shown in terms of the relationship to the hot spots on the heat map).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Chehreghani and Mehedy before her, to combine the features a hot spot location feature from a mapping or other social media confluence of events, with the system of Chehreghani to provide an easy way to distinguish a common point or points of analysis, in the fields of Machine Learning and Artificial Intelligence. 

	With regards to claim 14, Chehreghani discloses:
14. 	The method of Claim 11, wherein predicting the classification for the trip is further based on personal user data associated with the user (see, Fig. 7B, and detailed description, including, Bob, who may have previously registered with the cloud-based incentive server 104 to received personalized routing via one or more devices (e.g., a smartphone), may receive a notification from a cloud-based incentive server about the existence of a personalized route based on the well-being profile for Bob, para. 0096).

 	With regards to claim 15, Chehreghani discloses:
15. 	The method of Claim 11, further comprising providing the classification to the user (see, Table 1, for example, and detailed description, including, The illustrative trip is that taken in a one-hour time segment, but the time segment can include every half hour, quarter hour, tenth hour, and so on. Each trip is represented by the origin and destination coordinate information in a cell associated with the time point. This table including the cells is for illustrative purposes only. The system aims to predict, for example, the future trip behavior for an upcoming Friday, July 8, which can be similar behavior, para. 0030).

With regard to claim 16, claim 16 (a system claim) (with one processor, and memory see, para. 0040) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 17, claim 17 (a system claim) (with one processor, and memory see, para. 0040) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 18, claim 18 (a system claim) (with one processor, and memory see, para. 0040) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 19, claim 19 (a system claim) (with one processor, and memory see, para. 0040) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 20, claim 20 (a system claim) (with one processor, and memory see, para. 0040) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0012141 A1 to Chehreghani et al. (hereinafter Chehreghani) in view of U.S. Patent Application Publication No. 2018/0113914 to Mehedy et al. (hereinafter Mehedy) and further in view of U.S. Patent Application Publication No. 2017/0289305 A1 to Liensberger et al. (hereinafter Liensberger).
7.	 The method of Claim 6, wherein the personal user data associated with the user comprises occupation information.
	With regards to claim 7, neither Chehreghani nor Mehedy explicitly disclose: the personal user data associated with the user comprises occupation information.
Liensberger discloses: the personal user data associated with the user comprises occupation information (see, detailed description, including, the user and the other user(s) may share a common attribute by living in a same neighborhood, city, county, state, or country. In another example, the user and the other user(s) may share a common attribute by having a common demographic attribute (e.g., age, gender, education level, income level, marital status, occupation, or religion) para. 0162).
	It would have been obvious to one having ordinary skill at the time the invention was filed, and having the teachings of Chehreghani and Mehedy and Liensberger before her, to combine the features an occupation from a user data or profile, with the system of Chehreghani and Mehedy to provide an addition reference point, or a common point or points of analysis, in the fields of Machine Learning and Artificial Intelligence. 

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US 2018/0314998 A1 to Liu that discloses: A network system, such as a transportation management system, efficiently allocates providers among different geographic regions by providing multiple service options to users. A trip management module detects user interest based on the number of users who make a trip request within a specified vicinity and time period. An option selection module selects geographic regions and providers for inclusion in a list of service options presented to the user based on global optimization across geographic regions within a threshold distance of the user's origin location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-25-2022